Los Lechos están expresados en la opinión.
En Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
Esta apelación envuelve en sus méritos un supuesto con-flicto entre los derechos de dos acreedores. Si se examinan los autos y los alegatos se verá que tanto la corte como los abogados pasan a considerar los verdaderos méritos aun-que cada una do las partes levanta cuestiones técnicas sobre las alegaciones y el procedimiento.
Se alega en favor del apelado, y la corte debidamente llegó a esa conclusión, que la demanda no expresaba una causa de acción. Convenimos con la corte inferior en que un ter-cerista que dice simplemente que una propiedad que ha sido embargada le pertenece y que pide a la corte que declaré que dicha propiedad así le pertenece, no expresa, una causa de acción. Convenimos también con la corte, en que la presen-tación de meras cuestione^ abstractas no será favorecida en apelación. 'Hemos resuelto, sin embargo, que cuando en una contestación se suplen los defectos de una demanda, quedan subsanadas dichas deficiencias y defectos. Olivieri et al. v. Mck. Jones, 17 D. P. R. 1163, y casos citados. Domínguez v. Porto Rico Railway, Light & Power Company, 19 D. P. R. 1101. En este caso aparecía de la contestación la historia *219completa de la controversia entre las partes, o sea que el ape-lado había obtenido una sentencia contra el deudor Francisco S. Alonso; que la inscribió en el libro registro de sen-tencias del registro, llevando el asiento al índice de acuerdo con la ley de 1906, estableciéndose así un gravamen; que el apelante inició una acción contra el misino deudor y obtuvo una sentencia a su favor sin ninguna ojiosición; que él pro-cedió a la ejecución de dicha finca envuelta en la acción y que ésta fué vendida a él. No podemos estar de acuerdo, en vista de estos hechos, con que el apelante no tenía derecho a seguir adelante con su acción. TGI demandado demostró con su con-testación que sabía exactamente lo que se trataba de obte-ner con la demanda, ,y eso es todo lo que exige la ley con res-pecto a la formación de una cuestión legal.
La corte sentenciadora se equivoca al resolver que el ape-lante no tenía derecho a entablar una acción para que se de-claren nulos los procedimientos seguidos por el apelado res-pecto a la finca en cuestión y por virtud de los cuales había obtenido el apelado un gravamen inscrito. La corte susten-taba la teoría de que el apelante debió haber alegado alguna perturbación de su posesión, u otro elemento parecido. Oree-mos que si la reclamación del demandante era justa, éste te-nía derecho a establecer una acción para vencer todos los obstáculos que se oponían al libre goce de su propiedad. TGn los Estados Unidos la acción se conoce familiarmente como acción para hacer desaparecer un defecto en el título (io remove a cloud on the title).
El apelante en contra de su propio interés, como creemos que así fué si su reclamación era justa, presentó una moción para que fuera eliminada la contestación. En la contesta-ción se referían las medidas adoptadas por el apelado para acreditar el dominio de la finca, como hemos dicho, y la corte estuvo justificada en declarar sin lugar la moción de elimi-nación.
*220Creemos que estuvo correcta la corte en su consideración sobre los méritos. El apelado liabía obtenido anteriormente una sentencia a su favor, su inscripción en el registro, cons-tituyéndose de este modo un gravamen y el apelante quedó obligado por la anotación de elidía sentencia. Yerdad es que el asiento hecho en el índice a favor del apelado no es tan completo como debiera -ser, pero era suficiente para que que-dara notificado el apelante. No era necesario hacer ninguna otra notificación al apelante. La situación creada por la ley de 1906 es muy diferente a la anotación preventiva de una demanda de acuerdo con el artículo 71 de la Ley Hipotecaria.
Le conformidad con la ley de 1906 sostenemos que los defectos en el índice, así como el dejar de poner el signo de peso antes de la supuesta suma de la reclamación por sen-tencia, no podía afectar al apelante. Las cifras aparecían en el índice en la columna reservada para ese objeto.
También convenimos con el apelado en que Francisco Alonso y Francisco S. Alonso son nombres idénticos para los fines de este pleito.
El apelante sostiene que la sentencia final fué la dictada en apelación por este tribunal confirmando la de la corte inferior. En esto se equivoca el apelante. En varios casos he-mos resuelto que una sentencia final a diferencia de una sentencia firme, es la sentencia dictada por la corte inferior. Vázquez et al. v. Vázquez et al., 15 D. P. R. 291; Buxó et al. v. Buxó et al., 18 D. P. R. 190; Fajardo Sugar Company v. Santiago, 19 D. P. R. 1151.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-dos del Toro, Aldrey y Hutchison.